Name: 89/116/EEC: Commission Decision of 23 December 1988 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Konica Business Machines Manufacturing GmbH
 Type: Decision
 Subject Matter: competition;  electronics and electrical engineering;  Asia and Oceania
 Date Published: 1989-02-15

 Avis juridique important|31989D011689/116/EEC: Commission Decision of 23 December 1988 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Konica Business Machines Manufacturing GmbH Official Journal L 043 , 15/02/1989 P. 0054 - 0055*****COMMISSION DECISION of 23 December 1988 accepting an undertaking relating to the anti-dumping proceeding concerning certain plain paper photocopiers assembled or produced in the Community by Konica Business Machines Manufacturing GmbH (89/116/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 13 (10) thereof, After consultations within the Advisory Committee as provided for under the abovementioned Regulation, Whereas: A. Procedure (1) In January 1988, the Commission received a complaint lodged by Cecom, the Committee of European Copier Manufacturers, on behalf of producers of plain paper photocopiers (PPCs) whose collective output constitutes a major proportion of Community production of the product in question. The complaint contained sufficient evidence that following the opening of the investigation on PPCs originating in Japan (2), a number of companies were assembling PPCs in the Community under the conditions referred to in Article 13 (10) of Regulation (EEC) No 2423/88. After consultation, the Commission accordingly announced, by notice published in the Official Journal of the European Communities (3), the initiation of an investigation, under Article 13 (10) of Regulation (EEC) No 2423/88 concerning PPCs assembled in the Community by the following companies related to or associated with the Japanese manufacturers whose imports of PPCs to the Community are subject to a definitive anti-dumping duty: - Canon Bretagne SA (France), - Canon Glessen GmbH (Germany), - Firma Develop Dr Eisbein GmbH (Germany), - Konica Business Machines Manufacturing GmbH (Germany), - Matsushita Business Machine (Europe) GmbH (Germany), - Olivetti-Canon Industriale SpA (Italy), - Ricoh (UK) Products Ltd (United Kingdom), - Sharp Electronics (UK) Ltd (United Kingdom), - Toshiba SystÃ ¨mes (France) SA (France). B. Results of the investigation (2) The investigation showed that Sharp Electronics (UK) Ltd had not assembled or produced PPCs in the Community during the investigation period and that Canon Glessen GmbH and Olivetti-Canon SpA had reached the required 40 % of non-Japanese parts during that period. Accordingly, the relevant anti-dumping duties were not extended to PPCs assembled in the Community by these companies. In addition, Canon Bretagne SA, Firma Develop Dr Eisbein GmbH and Ricoh (UK) Products Ltd offered undertakings during the course of the proceeding which were accepted by Commission Decision 88/519/EEC (4). (3) For all other companies investigated, and after taking into consideration the circumstances of each case, Council Regulation (EEC) No 3205/88 (5) extended the anti-dumping duty imposed by Council Regulation (EEC) No 535/87 (6) to certain PPCs assembled in the Community by these companies. C. Undertaking (4) Subsequently, Matsushita Business Machine Europe GmbH and Toshiba SystÃ ¨mes (France) SA offered undertakings which were accepted by the Commission (7) and Regulation (EEC) No 3205/88 was appopriately amended (8). Konica Business Machines Manufacturing GmbH has now also offered an undertaking. The Commission verfied, at the premises of the company concerned, that this undertaking removed the conditions justifying the extension by Regulation (EEC) No 3205/88 of the anti-dumping duty to PPCs assembled in the Community. In the light of the undertaking offered and of the results of the verification and after consultation, the Commission is satisfied that the changes in the sourcing of parts and materials, the assurances regarding future sourcing and other aspects of this company's assembly or production operation in the Community are sufficient for the undertaking to be accepted. (5) The Council has therefore repealed Regulation (EEC) No 3205/88 which extended the duty to products assembled or produced in the Community by, inter alia, Konica Business Machines Manufacturing GmbH, HAS DECIDED AS FOLLOWS: Sole Article The undertaking offered by Konica Business Machines Manufacturing GmbH in connection with plain paper photocopiers incorporating an optical system (falling within CN codes ex 9009 11 00, ex 9009 12 00 and ex 9009 21 00) introduced into the commerce of the Community after having been assembled in the Community by Konica Business Machines Manufacturing GmbH is hereby accepted. Done at Brussels, 23 December 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 194, 2. 8. 1985, p. 5. (3) OJ No C 44, 17. 2. 1988, p. 3. (4) OJ No L 284, 19. 10. 1988, p. 60. (5) OJ No L 284, 19. 10. 1988, p. 36. (6) OJ No L 54, 24. 2. 1987, p. 12. (7) OJ No L 355, 23. 12. 1988, p. 66. (8) OJ No L 355, 23. 12. 1988, p. 1.